Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/093,441 DEVICE FOR PRESERVABILITY ENHANCEMENT BASED ON CELLULAR WATER ACTIVATION, filed 07/29/2019. Claims 1-20 are pending.
Examiner Comment
Applicant’s amendment and remarks filed 04/21/2021, page 7, are persuasive, and therefore claims 1-2 and 4-5 are allowed.  
For the record, Applicant acknowledges correction to the drawing upon Notice of Allowance.
Objections to the Specification have been corrected and are approved.
Rejections under 35 U.S.C. 112 have been corrected.
In claim 1, the recitation, “wherein the primary energy wave generation unit includes a rare earth element that is a solid and the primary energy wave generation unit generates the generated electric field from the rare earth element” is unclear and one could interpret that the Applicant is attempting to positively claim a natural phenomenon (e.g., rare earth element).  The Examiner suggests at least one alternative wording for the recitation as adapted from the Specification, --wherein the primary energy wave generation unit generates a preconfigured frequency in which an electric field generated from a solid rare earth element--. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The examiner suggests:  
“The present invention relates to a device for preservability enhancement based on cellular water activation The present invention, which is a device for preservability enhancement based on cellular water activation comprising a primary energy wave generation unit (110) and a tertiary complex wave generation and amplification unit (120), comprises: the primary energy wave generation unit (110) which generates, by receiving AC 220V power from a 220V power input unit (la) via a noise filter (2), an electromagnetic field by means of an inner electric coil, generates a preconfigured frequency (a first cell-activating energy wave) in which a generated electric field and electromagnetic field energy are included, and generates free electrons by means of the flow of an electric current therein resulting from the electromagnetic field; and the tertiary complex wave generation and amplification unit (120) which receives, via an output terminal of the primary energy wave generation unit (110), the free electrons and the electromagnetic field having information of the primary energy wave Should read:
 --A device for preservability enhancement based on cellular water activation comprising a primary energy wave generation unit and a tertiary complex wave generation and amplification unit, comprises: the primary energy wave generation unit which generates, by receiving AC 220V power from a 220V power input unit  via a noise filter, an electromagnetic field by means of an inner electric coil, generates a preconfigured frequency (a first cell-activating energy wave) in which a generated electric field and electromagnetic field energy are included, and generates free electrons by means of the flow of an electric current therein resulting from the electromagnetic field; and the tertiary complex wave generation and amplification unit  which receives, via an output terminal of the primary energy wave generation unit, the free electrons and the electromagnetic field having information of the primary energy wave generation unit and generated thereby and, by using the free electrons and the electromagnetic field thus received, combines, amplifies and emits the first cell-activating energy wave. Accordingly, the device enables water in food to  be activated, via the generation, amplification and delivery of a cell-restoring complex frequency, by useful low frequencies extracted from a number of substances.--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754